 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIC VA’SHON WRIGHT,                           No. 2: 16-cv-2054 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFF MACOMBER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On October 12, 2018, defendants filed a motion for summary judgment.

19   On March 14, 2019, the undersigned granted plaintiff a thirty day extension of time to file his

20   opposition. Over thirty days passed from March 14, 2019, and plaintiff did not file an opposition.

21          Local Rule 230(l) provides in part: “Failure of the responding party to file written

22   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

23   the granting of the motion . . . .” Id. On June 8, 2018 and October 12, 2018, plaintiff was advised

24   of the requirements for filing an opposition to a motion and that failure to oppose such a motion

25   may be deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d 952, 957

26   (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

27          Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

28   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of
                                                       1
 1   the Court.” Id. In the order filed June 8, 2018, plaintiff was also advised that failure to comply

 2   with the Local Rules may result in a recommendation that the action be dismissed.

 3          Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 4                  Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                    to comply with these rules or a court order, a defendant may move to
 5                  dismiss the action or any claim against it. Unless the dismissal order
                    states otherwise, a dismissal under this subdivision (b) and any
 6                  dismissal not under this rule--except one for lack of jurisdiction,
                    improper venue, or failure to join a party under Rule 19--operates as
 7                  an adjudication on the merits.
 8   Id.

 9          Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

10   of this order, plaintiff shall file an opposition, if any, to the motion for summary judgment.

11   Failure to file an opposition will be deemed as consent to have the: (a) action dismissed for lack

12   of prosecution; and (b) action dismissed based on plaintiff’s failure to comply with these rules

13   and a court order. Such failure shall result in a recommendation that this action be dismissed

14   pursuant to Federal Rule of Civil Procedure 41(b).

15   Dated: April 30, 2019

16

17

18

19
     Wr2054.osc
20
21

22

23

24

25

26
27

28
                                                        2
